FILED
                             NOT FOR PUBLICATION                            MAR 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CARLOS ACEVEDO-AGUILAR,                          No. 10-71949

               Petitioner,                       Agency No. A095-122-927

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Carlos Acevedo-Aguilar, a native and citizen of El Salvador, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reconsider. Mohammed v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny in part and dismiss in part

the petition for review.

      The BIA did not abuse its discretion in denying Acevedo-Aguilar’s motion

to reconsider where the motion did not establish any error of law or fact in the

BIA’s prior order. See 8 C.F.R. § 1003.2(b)(1). We reject Acevedo-Aguilar’s

contention that the BIA blindly relied on a State Department report because it is

not supported by the record.

      We lack jurisdiction to review any challenges Acevedo-Aguilar makes to the

BIA’s underlying order denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture, because this petition is

not timely as to that order. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d

1186, 1188 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    10-71949